DETAILED ACTION
Response to Amendments
The amendment filed on 9/29/2022 has been entered.  
Claims 1-20 remain pending in the application. 

Claim Objections
Claims 14-17 and 20 are objected to because of the following informalities: 
In claims 14-15, “the plastic film” should recite “the film”.
In claims 16-17 and 20, “the reclosure means” should recite “the re-closure means”.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Longitudinal sealing means which seals two opposing longitudinal ends of claim 1
Cross sealing means which provide cross seals of claim 1
Cutting means which separate the packages from each other of claim 1
Means for applying re-closure means of claim 1
cutting means, which cut the re-closure means of claim 2
transportation- and/or guiding-means … which guide and/or move the individual segments of claims 3, 10-15 and 18-20 
heating means to heat the film and/or the re-closure means of claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following appears to be the corresponding structure:
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Longitudinal sealing means = no corresponding structure could be found
Cross sealing means of claim 1 = no corresponding structure could be found
Cutting means of claim 1 = no corresponding structure could be found
Means for applying re-closure means of claim 1 = no corresponding structure could be found
cutting means, which cut the re-closure means of claim 2 = no corresponding structure could be found
transportation and/or guiding means … which guide and/or move the individual segments of claims 3, 10-15 and 18-20 = no corresponding structure could be found
heating means to heat the film and/or the re-closure means of claim 4 = no corresponding structure could be found
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 10-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Longitudinal sealing means which seals two opposing longitudinal ends of claim 1
Cross sealing means which provide cross seals of claim 1
Cutting means which separate the packages from each other of claim 1
Means for applying re-closure means of claim 1
cutting means, which cut the re-closure means of claim 2
transportation and/or guiding-means … which guide and/or move the individual segments of claims 3, 10-15 and 18-20
heating means to heat the film and/or the re-closure means of claim 4
Applicant may: 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2, 10-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “cutting means” is vague and unclear because it is unclear if this limitation is the same as “cutting means” of claim 1.  In order to prosecute the application, Examiner has interpreted this limitation as a “second cutting means”.
Regarding claims 10 and 18, the limitation “which move and/or guide the individual segments prior to and/during application to the package” is vague and unclear because it is unclear what is meant by “and/during application to the package”. Specifically, it is unclear if the limitation “during application to the package” is required or not due to “/” symbol. In order to prosecute the application, Examiner has interpreted this limitation as “which move and/or guide the individual segments prior to and/or during application to the package”
Claims 11-15 and 19-20 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102/103
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-6 and 16 are rejected under 35 U.S.C. 102 ((a1)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPGP# 20100061666 of Sprehe et al. (henceforth Sprehe) in view of USP# 5,322,579 of Van Erden (henceforth Erden).
Regarding claim 5, Sprehe teaches a bag (Sprehe: 1400) comprising: 
two opposing cross seals (Sprehe: 1450, 1452), 
one longitudinal seal (Sprehe: 1404) that extends along a transport direction of the bag during making of the bag 
and a re-closure means (Sprehe: 1430) provided parallel to and adjacent to the longitudinal seal (Sprehe: see figs. 14-15), wherein a length of an individual segment (Sprehe: see length of 1430 in figs. 14-15) of the re-closure means is smaller than a length of the bag (Sprehe: W in fig. 15).  
The limitation “the re-closure means is provided as an individual segment” is a product by process limitation.  The method of forming the bag is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. bag, does not depend on its method of production, i.e. re-closure means provided as individual segment. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). See also MPEP 2113.
In the alternative, Sprehe is silent on the re-closure means is provided as an individual segment.
Sprehe, in an alternate embodiment, teaches a similar re-closure means (Sprehe: 28) for a bag (Sprehe: 1200) can be provided as individual segments (Sprehe: 28, para 0069).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the making of the bag of embodiment 1400 of Sprehe such that the re-closure means is provided as individual segments as taught by embodiment 1200 of Sprehe in order to provide reliable attachment of the re-closure means to the film prior to film processing. Furthermore, Sprehe teach means for applying re-closure means, it would have been further obvious to one skilled in the art at the time the invention was filed to substitute one means (unknown technique used by embodiment 1400 of Sprehe) for the other (applying re-closure means before the film is shaped into a tube of Sprehe (embodiment 1200)) to achieve the predictable result of reliably attaching the re-closure means to the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

The limitation “one longitudinal seal that extends along a transport direction of the bag during making of the bag” is a product by process limitation.  The method of forming the bag is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. bag does not depend on its method of production, i.e. longitudinal seal that extends along a transport direction of the bag during making of the bag. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). See also MPEP 2113.
In the alternative, Sprehe does not teach said one longitudinal seal (Sprehe: 1420) that extends along a transport direction of the bag during making of the bag
However, Erden teaches a similar bag (Erden: “bag” abstract) comprising two opposing cross seals (Erden: c. 3, l. 11-33, the top and bottom seals 34) and one longitudinal seal (Erden: 16, c. 2, l. 48-59) that extends along a transport direction of the bag during making of the bag (Erden: downward direction in fig. 1).  
Both Sprehe and Erden teach bags comprising longitudinal seals, it would have been obvious to one skilled in the art to substitute one method of making (longitudinal seal does not extend in the transport direction) for the other (longitudinal seal extends in the transport direction) to achieve the predictable result of reliably forming the bag with a longitudinal seal. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).



    PNG
    media_image1.png
    623
    896
    media_image1.png
    Greyscale

Regarding claim 6, as shown in claim 5. Sprehe, or in the alternative, the combination of Sprehe and Erden teaches wherein the individual segment (Sprehe: 1430) of the re-closure means comprises a flange (1) and/or closure means (Sprehe: 1436, 1438), wherein neither the flange nor the closure means extend in an area of either of the two opposing cross seals (Sprehe: see annotated fig. 14).  
Regarding claim 16, as shown in claim 5, Sprehe, or in the alternative, the combination of Sprehe and Erden teaches wherein the individual segment of the re-closure means is applied to the bag in a region that is offset from and parallel to the longitudinal seal (Sprehe: see annotated fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP# 5,322,579 of Van Erden (henceforth Erden) in view of Sprehe.
Regarding claim 1, Erden teaches a vertical flow-wrapper (Erden: fig. 1) comprising
a form-fill-tube (Erden: 12) along which a film (Erden: 10) is transported in a transport direction (Erden: downwards in fig. 1) and formed into a tube (Erden: c. 1, l. 67-68 and c. 2, l. 1-5), 
a longitudinal-sealing means (Erden: 30), which seals two opposing longitudinal ends of the tube at a longitudinal seal (Erden: c. 2, l. 48-59), the longitudinal seal extends along the transport direction of the film (Erden: see fig. 1), 
a cross-sealing means (Erden: seal part of 32 c. 2, l. 65-68) which provide cross seals to produce a package, the cross seals extend transverse to the longitudinal seal,
a cutting means (Erden: cutting part of 32 c. 2, l. 65-68) which separates the package from other packages (Erden: c. 2, l. 65-68, c. 3, l. 20-25), and
means (Erden: 22, 24) to apply re-closure means (Erden: zipper 18, 20) to the package, wherein re-closure means is arranged parallel to the longitudinal seal (Erden: see fig. 1)
Erden teaches the re-closure means can be applied to the film prior to processing in the vertical flow wrapper (Erden: cl. 3, l. 1-10). Erden does not explicitly teach that the re-closure means is cut from a strand into individual segments.  
the re-closure means is cut from a strand into individual segments, 
However, Sprehe teaches a similar vertical flow wrapper (Sprehe: fig. 2) comprising a longitudinal seal means (Sprehe: 117), means (Sprehe: 10) to apply re-closure means (Sprehe: 28) to the package, wherein the re-closure means is cut from a strand (Sprehe: 18) into individual segments (Sprehe: 28, para 0069, see also figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify vertical flow wrapper such that the re-closure means is cut from a strand into individual segments as taught by Sprehe in order to provide reliable attachment of the re-closure means to the film prior to film processing. Furthermore, both Erden and Sprehe teach means for applying re-closure means, it would have been further obvious to one skilled in the art at the time the invention was filed to substitute one means (applying re-closure means when the film is shaped into a tube of Erden) for the other (applying re-closure means before the film is shaped into a tube of Sprehe) to achieve the predictable result of reliably attaching the re-closure means to the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
The combination of Erden and Sprehe teaches the individual segments are arranged parallel to the transport direction (Erden: see fig. 1, and the position of 18, 20 is parallel to the transport (downward) direction), and then the individual segments are applied to the package such that the re-closure means extend parallel to the longitudinal seal (Erden: see fig. 1, and the position of 18, 20 is parallel to the longitudinal seal applied at 30.   Please note that Sprehe is only being relied on for supplying re-closure means as individual segments on the film).

Regarding claim 2, as shown in claim 1, the combination of Erden and Sprehe teaches wherein the vertical flow wrapper comprises cutting means (Sprehe: 42), which cut the re-closure means from the strand into the individual segments (Sprehe: 28, para 0074).  
Regarding claim 3, as shown in claim 1, the combination of Erden and Sprehe teaches wherein, a transportation- and guiding-means (Sprehe: 46) are provided, which guide and/or move the individual segments individually prior and/during application to the film (Sprehe: para 0070, 0074-0076).  
Regarding claim 4, as shown in claim 1, the combination of Erden and Sprehe teaches wherein the vertical flow-wrapper comprises heating means (Sprehe: 56) to heat the film and/or the re-closure means prior to and/or during application to the film (Sprehe: para 0056).  

Regarding claim 7, Erden teaches a method to produce a re-closable bag (Erden: fig. 1) comprising the following steps:
forming a plane film (Erden: 10) into a tube (Erden: c. 1, l. 67-68 and c. 2, l. 1-5), 
applying a longitudinal seal (Erden: 30, c. 2, l. 48-59) to the tube, which extends along a transport direction of the bag (Erden: see fig. 1), 
applying a lower cross seal (Erden: c. 2, l. 65-68 and c. 3, l. 20-25) to the tube, the lower cross seal is transverse to the longitudinal seal (Erden: see fig. 1) 
filling the tube with a packaging item (Erden: c. 3, l. 20-25) 
applying an upper cross seal (Erden: c. 2, l. 65-68 and c. 3, l. 20-25) to the tube, the upper cross seal is transverse to the longitudinal seal (Erden: see fig. 1, the upper and lower cross seal are applied by the same sealing unit 32 which is transverse to longitudinal seal), 
wherein prior to the step of applying the longitudinal seal to the tube, re-closure means (Erden: 18, 20 c. 2, l. 10-15) are applied to the plane film.
Erden teaches the re-closure means can be applied to the film prior to processing in the vertical flow wrapper (Erden: c. 3, l. 1-10). Erden does not explicitly teach re-closure means are applied to the plane film as individual segments.
Sprehe teaches a similar method (Sprehe: fig. 2) comprising applying a longitudinal seal (Sprehe: 117, para 0081), and applying re-closure means (Sprehe: 28, para 0069) to the packages, wherein the re-closure means is arranged as individual segments (Sprehe: para 0069, see also figs. 4-5).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of applying re-closure means such that re-closure means are applied to the plane film as individual segments. as taught by Sprehe in order to provide reliable attachment of the re-closure means to the film prior to processing. Furthermore, both Erden and Sprehe teach methods for applying re-closure means, it would have been obvious to one skilled in the art to substitute one method (applying re-closure means when the film is shaped into a tube of Erden) for the other (applying re-closure means before the film is shaped into a tube of Sprehe) to achieve the predictable result of reliably attaching the re-closure means to the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
The combination of Erden and Sprehe teaches wherein the re-closure means is provided parallel to and adjacent to the longitudinal seal (Erden: the re-closure means 18, 20 are parallel to and adjacent to the longitudinal seal formed at 16.  Please note that Sprehe is only being relied on for supplying re-closure means as individual segments on the film).

Regarding claim 8, as shown in claim 7, the combination of Erden and Sprehe teaches wherein a strand (Sprehe: 20) is cut into the individual segments (Sprehe: 28), which are subsequently spaced (Sprehe: para 0070, 0074-0076, see also figs. 14-15).
Regarding claim 9, as shown in claim 1, the combination of Erden and Sprehe teaches wherein the individual segments are located on the package in a region that is offset from and parallel to the longitudinal seal (Erden: the re-closure means 18, 20 are more inwards and the longitudinal seal is applied at the edge 16.).
Regarding claim 10,  as shown in claim 9, the combination of Erden and Sprehe teaches wherein the vertical flow-wrapper comprises a transportation means (Sprehe: see annotated fig. 4) and/or a guiding means (Sprehe: 42, 46), which move (Sprehe: para 0074-0078) and/or guide the individual segments prior to (Sprehe: para 0074) and/or during application to the package, wherein during the moving and/or guiding of the individual segments, ends of adjacent individual segments are in contact with each other (Sprehe: figs. 4 and 8-9), and prior to and/or during application of the individual segments to the package, the ends of the adjacent individual segments are spaced apart from one another so a gap is defined between two adjacent individual segments (Sprehe: fig. 12). 

    PNG
    media_image2.png
    667
    697
    media_image2.png
    Greyscale

Regarding claim 11, as shown in claim 10, the combination of Erden and Sprehe does not explicitly teach wherein a distance between the adjacent individual segments is the difference between a length of the package and a length of the individual segments.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distance between the adjacent individual segments is the difference between a length of the package and a length of the individual segments, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to reliably attach the re-closure means to the package while providing water/air tight seal, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12,  as shown in claim 10, the combination of Erden and Sprehe does not explicitly teach wherein a length of the re-closure means is smaller than a length of the package.
However, Sprehe teaches wherein a length of the re-closure means is smaller than a length of the package (Sprehe: see annotated fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the length of the re-closure means such that the length of the re-closure means is smaller than a length of the package as taught by Sprehe in order to provide an airtight and watertight seal (Sprehe: para 0082). 
Regarding claim 13,  as shown in claim 10, the combination of Erden and Sprehe does not explicitly teach wherein a gap is defined between the ends of the re-closure means and the cross seals.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a gap between the ends of the re-closure means and the cross seals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to provide water and/or air tight seal, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, as shown in claim 13, the combination of Erden and Sprehe teaches wherein the re-closure means comprises two parts (Erden: 18, 20, Sprehe: 62, 64), and each of the two parts comprises a flange that is attached to the film (Sprehe: see annotated fig. 14).
Regarding claim 15, as shown in claim 14, the combination of Erden and Sprehe does not explicitly teach wherein a distance between the adjacent individual segments is the difference between a length of the package and a length of the individual segments .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distance between the adjacent individual segments is the difference between a length of the package and a length of the individual segments, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to reliably attach the re-closure means to the package, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18,  as shown in claim 13, the combination of Erden and Sprehe teaches wherein the machine comprises a transportation means (Sprehe: see annotated fig. 4) and/or a guiding means (Sprehe: 42, 46), which move (Sprehe: para 0074-0078) and/or guide the individual segments prior to (Sprehe: para 0074) and/or during application to the package, wherein during the moving and/or guiding of the individual segments, ends of adjacent individual segments are in contact with each other (Sprehe: figs. 4 and 8-9), and prior to and/or during application of the individual segments to the package, the ends of the adjacent individual segments are spaced apart from one another so a gap is defined between two adjacent individual segments (Sprehe: fig. 12).
Regarding claim 19, as shown in claim 18, the combination of Erden and Sprehe does not explicitly teach wherein a distance between the adjacent individual segments is the difference between a length of the package and a length of the individual segments.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distance between the adjacent individual segments is the difference between a length of the package and a length of the individual segments, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to reliably attach the re-closure means to the package while providing water/air tight seal, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, as shown in claim 19, the combination of Erden and Sprehe does not explicitly teach wherein a gap is defined between the ends of the re-closure means and the cross seals.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a gap between the ends of the re-closure means and the cross seals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to provide water and/or air tight seal, involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sprehe, or in the alternative, the combination of Sprehe and Erden (as shown in claim 5). 
Regarding claim 17,  as shown in claim 5, Sprehe, or in the alternative, the combination of Sprehe and Erden does not teach wherein a gap is defined between the ends of the re-closure means and the cross seals.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a gap between the ends of the re-closure means and the cross seals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to provide water and/or air tight seal, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments filed on 9/29/2022 have been fully considered:
All previous claim objections have been overcome. New objections are made in light of the amendments.
Amended claims 1-4 did not overcome all previous 112 (b) or second paragraph rejection/s. 
Regarding claims 1-4, Application contends that per MPEP 2181, the written description does not have to explicitly describe the structure since the drawings can be used to provide the sufficient structure.  Please note that MPEP 2181 states “Under certain limited circumstances, the written description does not have to explicitly describe the structure… Under proper circumstances, drawings may provide a written description of an invention as required”. In the instant case, the drawings also do not provide the sufficient structure for performing the claimed functions.  
Applicant’s arguments regarding 102 rejection of claims 5-6, have been fully considered but are not persuasive. 
Regarding claims 5-6,  Applicant contends that  longitudinal seal 1420 is not parallel to the re-closure means 1430. Please note that the examiner has interpreted the seal 1404 as the longitudinal seal not seal 1430. Also, “longitudinal seal that extends along a transport direction of the bag during making of the bag” is a product by process claim and therefore is not given full patentable weight (see rejection above). Lastly, the claims are rejected in the alternative in view of Erden.
Applicant’s arguments regarding 103 rejection of claims 1 and 7, have been fully considered but are not persuasive. 
Regarding claims 1 and 7, Applicant argues that in Sprehe the re-closure means 28 move transverse to direction of travel.  However, as claimed, the re-closure means 28 are arranged parallel to the transport direction. The re-closure means are 3-dimensional, and as such the re-closure means 28 will be arranged/extend in all directions including transport direction. Moreover, the re-closure means 28 travel in multiple directions (as annotated B in figs. 2 and 4), any of which, can be considered transport direction.
Regarding claims 1 and 7, Applicant also argues that in the combination of Erden and Sprehe the re-closure means 28 are not parallel and adjacent to the longitudinal seal.  Please note that Erden already teaches the re-closure means are parallel and adjacent to the longitudinal seal (see rejection of claim 1 above).  Sprehe is being relied on for providing re-closure means as segments only. Applicant's arguments against the references individually cannot show nonobviousness since the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as claimed, the re-closure means 28 are applied to the package such that the re-closure means extend parallel to the longitudinal seal. The re-closure means are 3-dimensional, and as such the re-closure means 28 will extend in all directions including parallel to the longitudinal seal.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./								/GLORIA R WEEKS/Examiner, Art Unit 3731	                                                                 Primary Examiner, Art Unit 3731